Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an adaptor to be provided between a drive part provided at a robot arm comprising the recited elements in cooperation, including a first and second member that are rotatable with respect to each other, wherein the second member includes a movement restriction part that comes in contact with the driven member of the surgical instrument to thereby restrict a movement of the second member toward the surgical instrument in a state where the driving member of the drive part is fitted to the second member and the driven member of the surgical instrument is fitted to the first member (as recited in claims 1, 19, and 20).
As the instant specification discloses, “In this state, even when the second member 624 is moved toward the surgical instrument 40 due to an external force such as large vibration, the projections 624d of the second member 624 come in contact with the driven member 44 of the surgical instrument 40 to restrict the movement of the second member 624 in the Z1 direction. As a result, the fitting state between the second member 624 and the driving members 201 is securely maintained.”  See [0081] (emphases added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792